           Case 3:20-cv-00243-MMD-WGC Document 82 Filed 05/27/20 Page 1 of 4



 1   David O’Mara (Nev. bar #8599)
     The O’Mara Law Firm, P.C.
 2   311 E. Liberty Street
     Reno, NV 89501
 3   Telephone: 775/323-1321
     David@omaralaw.net
 4   Local Counsel for Plaintiffs
     James Bopp, Jr. (Ind. bar #2838-84)*
 5       jboppjr@aol.com
     Richard E. Coleson (Ind. bar #11527-70)*
 6       rcoleson@bopplaww.com
     Corrine L. Youngs (Ind. bar #32725-49)*
 7       cyoungs@bopplaw.com
     Amanda L. Narog (Ind. bar #35118-84)*
 8       anarog@bopplaw.com
     True the Vote, Inc.
 9    Voters’ Rights Initiative
     The Bopp Law Firm, PC
10   1 South Sixth St.
     Terre Haute, IN 47807!3510
11   Telephone: 812/877-4745
     *Appearing Pro hac vice
12   Lead Counsel for Plaintiffs
                                 UNITED STATES DISTRICT COURT
13                                     DISTRICT OF NEVADA
14    Stanley William Paher, Terresa Monroe-Hamilton,
      and Garry Hamilton, Daryl Byron DeShaw, Jeff               Case No.: 3:20-cv-00243
15    Ecker, Gary Gladwill, Linda Barnett, and Nevada
      Right to Life, Plaintiffs
16    v.                                                         Plaintiffs’ Supplemental Authority
17    Barbara Cegavske, in her official capacity as Nevada
      Secretary of State, Deanna Spikula, in her official
18    capacity as Registrar of Voters for Washoe County,
      and Joseph P. Gloria, in his official capacity as Reg-
19    istrar of Voters for Clark County, Defendants

20       Plaintiffs call the Court’s attention to two additional cases as supplemental authority in sup-
21   port of Plaintiffs’ Second Preliminary Injunction Motion (ECF No. 65).
22       First, is the Order in Thompson v. DeWine, No. 20-3526 (6th Cir. May 26, 2020), available
23   at www.opn.ca6.uscourts.gov/opinions.pdf/20a0162p-06.pdf. Plaintiffs call the Court’s attention
24   particularly to the second and third full paragraphs on page 9, which recognize that preventing
25   election fraud is a compelling state interest for purposes of the balancing test of Burdick v.
26   Takushi, 504 U.S. 428 (1992).
27       Second, is McDonald v. Board of Election Commissioners of Chicago, 394 U.S. 802 (1969),
28   which found no right to vote absentee for certain incarcerated persons because (i) it was not the


                                                       1
           Case 3:20-cv-00243-MMD-WGC Document 82 Filed 05/27/20 Page 2 of 4



 1   existing absentee statutes themselves that caused these persons to be unable to vote, id. at 807-08,
 2   and (ii) the absentee-ballot restrictions “may reflect a legislative determination that without the
 3   protection of the voting booth” there may be too great a temptation for others to try to influence
 4   the person’s vote, id. at 810.
 5
 6   May 27, 2020                                          Respectfully submitted,
 7   David O’Mara (Nev. bar #8599)                         /s/ Amanda L. Narog
     The O’Mara Law Firm, P.C.                             James Bopp, Jr. (Ind. bar #2838-84)*
 8   311 E. Liberty Street                                      jboppjr@aol.com
     Reno, NV 89501                                        Richard E. Coleson (Ind. bar #11527-70)*
 9   Telephone: 775/323-1321                                    rcoleson@bopplaww.com
     David@omaralaw.net                                    Corrine L. Youngs (Ind. bar #32725-49)*
10   Local Counsel for Plaintiffs                               cyoungs@bopplaw.com
                                                           Amanda L. Narog (Ind. bar #35118-84)*
11                                                              anarog@bopplaw.com
                                                           True the Vote, Inc.
12                                                           Voters’ Rights Initiative
                                                           The Bopp Law Firm, PC
13                                                         1 South Sixth St.
                                                           Terre Haute, IN 47807!3510
14                                                         Telephone: 812/877-4745
                                                           *Appearing Pro hac vice
15                                                         Counsel for Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
          Case 3:20-cv-00243-MMD-WGC Document 82 Filed 05/27/20 Page 3 of 4



 1                                        Certificate of Service
 2       I hereby certify on May 27, 2020, I served a true and correct copy of the foregoing on the
 3   following parties via this Court’s CM/ECF electronic filing system to the addresses listed below.
 4   Gregory Louis Zunino                          Courtney A. Elgart
     Nevada State Attorney Generals Office         Perkins Coie LLP
 5   100 N Carson Street                           700 Thirteenth St, NW
     Carson City, NV 89701                         Ste 800
 6   775-684-1137                                  Washington, DC 20005-3960
     Fax: 775-684-1108                             202 654 6200
 7   Email: GZunino@ag.nv.gov                      celgart@perkinscoie.com
 8   Craig A. Newby                                Daniel Bravo
     Office of the Attorney General                Wolf, Rifkin, Shapiro, Schulman, & Rabkin, LLP
 9   100 N. Carson Street                          3556 E. Russell Road, 2nd Floor
     Carson City, NV 89701                         Las Vegas, NV 89120-2234
10   (775) 684-1206                                702-341-5200
     Email: cnewby@ag.nv.gov                       Fax: 702-341-5300
11                                                 Email: dbravo@wrslawyers.com
     Herbert B. Kaplan
12   One South Sierra Street                       Jonathan P. Hawley
     Reno, NV 89501                                Perkins Coie LLP
13   775-337-5700                                  1201 Third Avenue
     Fax: 775-337-5732                             Ste 4900
14   Email: hkaplan@da.washoecounty.us             Seattle, WA 98101-3099
                                                   206 359 8000
15   Abha Khanna                                   JHawley@perkinscoie.com
     Perkins Coie LLP
16   1201 Third Avenue                             Marc Erik Elias
     Ste 4900                                      Perkins Coie LLP
17   Seattle, WA 98101-3099                        700 13th Street, NW., Ste. 600
     206 359 8000                                  Washington, DC 20005
18   akhanna@perkinscoie.com                       202-654-6200
                                                   Email: melias@perkinscoie.com
19   Henry J. Brewster
     Perkins Coie LLP                              Mary-Anne Miller, County Counsel
20   700 Thirteenth St, NW                         500 S. Grand Central Parkway
     Ste 800                                       Las Vegas, NV 89106
21   Washington, DC 2005-3960                      Mary-Anne.Miller@ClarkCountyDA.com
     202 654 6200
22
     Bradley Scott Schrager
23   Wolf, Rifkin, Shapiro, Schulman & Rabkin
     3556 E. Russell Rd
24   Las Vegas, NV 89120
     702-341-5200
25   Fax: 702-341-5300
     Email: bschrager@wrslawyers.com
26
27
28


                                                     3
          Case 3:20-cv-00243-MMD-WGC Document 82 Filed 05/27/20 Page 4 of 4



 1
 2
     David O’Mara                             Respectfully submitted,
 3   311 E. Liberty Street
     Reno, NV 89501                           /s/Amanda Narog
 4   Telephone: 775/323-1321                  James Bopp, Jr. (Ind. bar #2838-84)*
     David@omaralaw.net                           jboppjr@aol.com
 5   Local Counsel for Plaintiffs             Richard E. Coleson (Ind. bar #11527-70)*
                                                  rcoleson@bopplaww.com
 6                                            Corrine L. Youngs (Ind. bar #32725-49)*
                                                  cyoungs@bopplaw.com
 7                                            Amanda L. Narog (Ind. bar #36118-84)*
                                                  anarog@bopplaw.com
 8                                            True the Vote, Inc.
                                                Voters’ Rights Initiative
 9                                            The Bopp Law Firm, PC
                                              1 South Sixth St.
10                                            Terre Haute, IN 47807!3510
                                              Telephone: 812/877-4745
11
                                              *Appearing Pro hac vice
12                                            Counsel for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          4
